PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,488,445
Issue Date: 08 Nov 2016
Application No. 14/203,534
Filing or 371(c) Date: 10 Mar 2014
Attorney Docket No. 1513US04 


:
:	DECISION ON PETITION
:
:
:


This is a decision on the Petition To Revive Patent After Unintentional Failure To Pay A Maintenance Fee Under 37 CFR 1.378(b), filed February 18, 2021, in the above-identified application. 

A review of the file record indicates that a Petition Under 37 CFR 1.378(b) was filed February 18, 2021.  Thereafter, a petition was auto-granted by EFS-Web on 
June 3, 2021.  Accordingly, the Petition Under 37 CFR 1.378(b), filed February 18, 2021, is moot. 

Any questions concerning this decision may be directed to the undersigned at 
(571) 272-3213.   



/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions